Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2016

                                     No. 04-16-00596-CV

                                     James BURLEY, Jr.,
                                          Appellant

                                               v.

                                  BEXAR COUNTY, Et al.,
                                       Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-TA1-01557
                          Honorable Richard Price, Judge Presiding


                                        ORDER
        Appellant’s motion for leave to proceed in forma pauperis is granted. See Tex. R. App. P.
20.1 (eff. 9/1/2016).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court